Opinion issued September 17, 2009
 



     







In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00558-CR




DAVID CLEO RICHARD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 473584




MEMORANDUM  OPINION
               On June 27, 1988, the trial court entered a judgment adjudicating guilt in
the above-referenced case, and sentenced appellant to 30 years confinement for the
offense of aggravated robbery.  Appellant filed a timely notice of appeal on  July 8,
1988, and the appeal was assigned to this Court as appeals number 01-88-00634-CR.
On April 26, 1990, we issued an opinion affirming the judgment of the trial court. 
Richard  v. State, 788 S. W. 2d 917(Tex. App.—Houston [1st Dist.]  Ap. 26, 1990,
no pet.).  Our mandate issued on June 11, 1990.
               On June 9, 2009, appellant filed a second notice of appeal in trial court
cause number 473584.  The appeal was assigned to this Court and given appellate
cause number 01-09-00558-CR.
               Our judgment of April 26, 1990, is final.  Exclusive post-conviction
jurisdiction of the case has passed to the Texas Court of Criminal Appeals in
accordance with article 11.07 of the Texas Code of Criminal Procedure.  See Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2008).
               Accordingly, we dismiss for lack of jurisdiction. 
 
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.4.